Exhibit 10.21

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and effective as of July 1,
2009, by and between Atlas America, Inc., a Delaware Corporation having its
principal office in Moon Township, Pennsylvania (“Employer”) and Matthew A.
Jones, an individual residing in Haverford, Pennsylvania (“Executive”).

WHEREAS, Executive has been Chief Financial Officer of Employer since March 21,
2005, and Employer, the Companies (as defined in Section 3C hereto) and
Executive desire to formalize the arrangements regarding his employment by
Employer.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1. Employment/Duties.

A. Employment. Employer hereby agrees to continue to employ Executive as Chief
Financial Officer of Employer. Executive hereby accepts such employment in
accordance with the terms of this Agreement. Executive’s position will be
full-time (subject to the provisions of Section 3C hereof). In the event of any
conflict or ambiguity between the terms of this Agreement and terms of
employment applicable generally to full-time employees, the terms of this
Agreement shall control.

B. Duties. Executive reports at the direction of the Chief Executive Officer of
Employer (and if the Chairman of Employer is not also the Chief Executive
Officer of Employer, also to the Chairman of Employer) and, when appropriate,
the Board of Directors of Employer (the “Board”) and is bound to follow their
lawful instructions and directions. Executive agrees to serve diligently,
competently and to the best of his abilities during the period of employment.

C. Other Interests. Employer acknowledges that Executive has in the past, does
currently and is expected in the future to participate in and/or serve in other
professional and civic activities, including civic and charitable boards or
committees, industry associations, fulfill speaking engagements or teach at
educational institutions and other activities that do not conflict with the
business and affairs of Companies or interfere, individually or in the
aggregate, with Executive’s performance of his duties hereunder.

2. Term. The term of this Agreement shall commence on July 1, 2009 (the
“Employment Effective Date”) and, unless sooner terminated pursuant to Section 5
hereof, shall continue for a period of two (2) years thereafter (the “Contract
Period”). This Agreement shall expire at the end of the then current Contract
Period unless Employer gives Executive written notice of its intent to renew
this Agreement at least 180 days before the expiration of the then current
Contract Period. If the Executive accepts Employer’s offer to renew within five
(5) days from Executive’s receipt of such notice, the Agreement shall be renewed
for an additional two (2) years. Termination of Executive’s employment hereunder
for any reason shall be referred to as a “Termination.”



--------------------------------------------------------------------------------

3. Compensation.

A. Base Salary. During the term hereof, the Executive will be paid an initial
base salary of $ 300,000 per annum (“Base Salary”). Increases may be made to the
Executive’s Base Salary at the discretion of the Board. Effective as of the date
of any such increase, the Base Salary, as increased, shall be the Base Salary
for all purposes of this Agreement and may not thereafter be reduced. Such Base
Salary shall be paid in accordance with Employer’s regular payroll policies and
shall be subject to all applicable withholding requirements.

B. Cash Bonus. Executive shall be eligible to receive a bonus determined in
accordance with procedures established by the Compensation Committee of the
Board. All bonus payments shall be subject to all applicable withholding
requirements.

C. Equity Compensation. Executive shall be eligible to receive grants of equity
based compensation in the form of restricted stock grants, stock options, stock
appreciation rights, phantom stock units or other forms of equity based
compensation that the Board may determine. Such equity based compensation may be
with respect to the securities of Employer, Atlas Energy Resources, LLC, Atlas
Pipeline Partners, L.P., Atlas Pipeline Holdings, L.P., or other affiliates of
Employer (together the “Companies”). Collectively, all equity based compensation
in any of the Companies will be referred to as “Units”. As of the date hereof,
Executive holds Units in the amounts set forth on Schedule 3.C hereto. With
respect to the Units:

(i) Vesting of Units. Except as otherwise provided for in this Agreement, any
unvested Units will be subject to forfeiture in accordance with the applicable
long-term incentive plan (a “Plan”) of the entity whose securities are the basis
of such Unit (the “Restriction”). For purposes of the Units, Executive’s
employment will be considered to continue as long as he remains employed by or
performs services for any of the Companies. Notwithstanding anything to the
contrary in the Companies’ grant agreements, if Executive’s employment is
terminated by Employer without cause or if Executive terminates his employment
for Good Reason, then all of his Units shall be fully vested.

4. Benefits.

A. Vacation Leave. Executive is entitled to take vacation days, holidays and
personal days according to Employer’s regular policies and procedures applicable
to other executives of Employer.

 

2



--------------------------------------------------------------------------------

B. Benefit Plans. During the Contract Period and, to the extent specifically
provided for herein, thereafter, (i) Executive shall be entitled to participate
in all applicable incentive, savings, and retirement plans, practices, policies,
and programs of Employer to the extent they are generally available to other
senior officers, directors and executives of Employer, and (ii) Executive and/or
his family, as the case may be, shall be eligible for participation in, and
shall receive all benefits under, all applicable welfare benefit plans,
practices, policies, and programs provided by Employer, including, without
limitation, medical, prescription, dental, disability, sickness benefits,
employee life insurance, accidental death, and travel insurance plans and
programs, to the same extent as other senior officers, directors or executives
of Employer. Employer retains the right to select and to change any insurance
provider at its discretion.

C. Expenses. Employer shall reimburse Executive for all reasonable and necessary
work-related administrative and travel expenses incurred by Executive in
carrying out his duties under this Agreement, pursuant to Employer’s business
expense policies and procedures. Written receipts must be submitted to document
all expenses for which reimbursement is sought

5. Termination. Anything herein contained to the contrary notwithstanding,
Executive’s employment shall terminate as a result of any of the following
events:

A. Executive’s death.

B. Termination by Employer for Cause. “Cause” shall encompass any of the
following: (i) the Executive has committed any demonstrable and material act of
fraud; (ii) illegal or gross misconduct by the Executive that is willful and
results in damage to the business or reputation of the Companies; (iii) the
Executive is charged with a felony; (iv) the continued failure by the Executive
to substantially to perform his duties under this Agreement (other than as a
result of physical or mental illness or injury), after Employer delivers to the
Executive a written demand for substantial performance that specifically
identifies, with reasonable opportunity to cure, the manner in which Employer
believes that the Executive has not substantially performed his duties; or
(v) the Executive has failed to follow reasonable written directions of Employer
which are consistent with his duties hereunder and not in violation of
applicable law, provided the Executive shall have 10 business days after written
notice to cure such failure. A Termination for Cause shall be effected in
accordance with the following procedures. Employer shall give Executive written
notice (“Notice of Termination for Cause”) of its intention to terminate
Executive’s employment for Cause, setting forth in reasonable detail the
specific conduct constituting Cause and the specific provisions of this
Agreement on which such claim is based.

C. Termination by Employer without Cause, upon ninety (90) days prior written
notice to Executive.

D. Executive becomes disabled by reason of physical or mental disability for
more than one hundred eighty (180) days in the aggregate or a period of ninety
(90) consecutive days during any 365-day period and the Board determines, in
good faith based upon medical evidence, that Executive, by reason of

 

3



--------------------------------------------------------------------------------

such physical or mental disability, is rendered unable to perform his duties and
services hereunder (a “Disability”). Executive agrees to provide his medical
records and to submit to a medical examination so that the Board may make its
determination. A termination of Executive’s employment by Employer for
Disability shall be communicated to Executive by written notice and shall be
effective on the thirtieth (30th) day after Executive’s receipt of such notice
(the “Disability Effective Date”) unless Executive returns to full time
performance of his duties before the Disability Effective Date.

E. Termination of employment by Executive for “Good Reason” upon thirty
(30) days’ prior written notice to Employer. “Good Reason” shall mean any action
or inaction that constitutes a material breach by Employer of this Agreement, or
a Change of Control of Employer.

(i) Executive must provide written notice of termination for Good Reason to
Employer within thirty (30) days after the event constituting Good Reason.
Employer shall have a period of thirty (30) days in which it may correct the act
or failure to act that constitutes the grounds for Good Reason as set forth in
Executive’s notice of termination. If Employer does not correct the act or
failure to act, Executive must terminate employment for Good Reason within
thirty (30) days after the end of the cure period, in order for the termination
to be considered a Good Reason termination.

(ii) As used herein, “Change of Control” shall mean the occurrence of any of the
following: (a) The acquisition of the beneficial ownership, as defined under the
Securities Exchange Act of 1934, of fifty percent (50%) or more of Employer’s
voting securities or all or substantially all of the assets of Employer by a
single person or entity or group of affiliated persons or entities other than by
a Related Entity (as defined below); or (b) Employer consummates, a merger,
consolidation, combination, share exchange, division or other reorganization or
transaction of Employer (a “Corporate Transaction”) with an entity, other than a
Related Entity (as defined below), in which either (A) the directors of Employer
as applicable immediately prior to the Corporate Transaction constitute less
than a majority of the board of directors of the surviving, new or combined
entity unless one-half of the board of directors of the surviving, new or
combined entity, were directors of Employer immediately prior to such Corporate
Transaction and Employer’s chief executive officer immediately prior to such
Corporate Transaction continues as the chief executive officer of the surviving,
new or combined entity, or (B) the voting securities of Employer immediately
before the Corporate Transaction represent less than sixty (60) percent of the
combined voting power immediately after the Corporate Transaction of the
outstanding securities of (I) Employer, (II) the surviving entity or (III) in
the case of a division, each entity resulting from the division; or (c) during
any period of twenty-four (24) consecutive calendar months, individuals who at
the beginning of such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election or nomination for
the election by Employer’s stockholders of each new director was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who were
directors at the beginning of

 

4



--------------------------------------------------------------------------------

the period; or (d) the shareholders of Employer approve a plan of complete
liquidation, or winding-up of Employer or an agreement of sale or disposition
(in one transaction or a series of transactions) of all or substantially all of
Employer’s assets or all or substantially all of the assets of its primary
subsidiaries other than to a Related Entity (as defined below). For purposes of
the definition of “Change of Control” as set forth herein, the term “Related
Entity” shall mean any of the Companies or another entity that is an “affiliate”
of Employer or of Executive or any member of Executive’s immediate family
including his spouse or children, as determined in accordance with Rule 12b-2 of
the General Rules and Regulations under the Securities Exchange Act of 1934, as
amended

F. Executive’s termination of employment for any reason other than those set
forth in Section 5E (other than by Executive’s death or Disability) upon thirty
(30) days’ prior written notice to Employer.

G. The “Date of Termination” means the date of Executive’s death, the Disability
Effective Date or the date on which the termination of Executive’s employment by
Employer for Cause or without Cause or by Executive for Good Reason is
effective, as the case may be.

6. Consideration Payable to Executive Upon Termination or in the Event of Death.

A. Death. If Executive’s employment is terminated by reason of his death during
the Contract Period, Employer shall pay to Executive’s designated beneficiaries
(or, if there is no beneficiary, to Executive’s estate or legal representative),
in one cash payment within sixty (60) days after the Date of Termination (except
as described below), the sum of the following amounts (the “Accrued
Obligations”): (1) any portion of the Executive’s Annual Base Salary through the
Date of Termination that has been earned but not yet been paid; (2) an amount
representing the incentive compensation for the period that includes the date of
termination, computed by assuming that the amount of all such incentive
compensation would be equal to amount that the Executive earned the prior fiscal
year, and multiplying that amount by a fraction, the numerator of which is the
number of days worked in the current fiscal year through the date of
termination, and the denominator of which is the total number of work days in
the relevant current fiscal year; and (3) any accrued but unpaid incentive
compensation and vacation pay. In the event of Termination under this paragraph,
all other benefits, payments or compensation to be provided to Executive
hereunder shall terminate; provided however that Executive’s rights in any Units
with Restrictions shall immediately vest and all Restrictions shall be null and
void.

B. By Employer for Cause; By Executive Other than for Good Reason. If
Executive’s employment is terminated by Employer for Cause during the Contract
Period, Employer shall pay Executive the Base Salary and vacation pay through
the Date of Termination to the extent earned but not yet paid. If Executive
voluntarily terminates employment during the Contract Period, other than for
Good

 

5



--------------------------------------------------------------------------------

Reason, Employer shall pay Executive the Base Salary through the Date of
Termination to the extent earned but not yet paid. In the event of Termination
under this paragraph, all other benefits, payments or compensation to be
provided to Executive hereunder shall terminate and Executive’s rights in
incentive plans shall be governed solely by the terms of the applicable plan,
except that all Units that have vested as of the Date of Termination shall not
be subject to forfeiture.

C. By Employer Other than for Cause; By Executive for Good Reason. If, during
the Contract Period, Employer terminates Executive’s employment, other than for
Cause, or Executive terminates employment for Good Reason, Employer shall pay to
Executive the following severance compensation if Executive executes and does
not revoke a Release (as described below), in lieu of any payments due under any
severance plan or program for employees or executives:

(i) Employer will pay Executive an amount equal to two (2) times the Average
Compensation. The severance compensation shall be payable in a lump sum payable
one hundred eighty five (185) days after the Date of Termination, subject to
Executive’s execution of an effective Release. As used herein, the term “Average
Compensation” shall mean: (a) base salary in effect immediately before
termination, plus (b) the average of the cash bonuses earned for the three
(3) calendar years preceding the year in which the Date of Termination occurs.

(ii) During the twenty four (24) month period following Executive’s Date of
Termination (the “Separation Period”), Executive may elect continued health and
dental coverage under the Employer’s health and dental plans in which Executive
participated at the date of termination, as in effect from time to time,
provided that Executive shall be responsible for paying the full monthly cost of
such coverage. The monthly cost shall be the premium determined for purposes of
continued coverage under section 4980B(f)(4) of the Code (“COBRA Premium”) in
effect from time to time. If Executive elects such continued health and dental
coverage, Employer will reimburse Executive for the monthly COBRA Premium paid
by Executive for such coverage during the Severance Period, less the amount that
Executive would be required to contribute for health and dental coverage if
Executive were an active employee of Employer. These payments will commence
within thirty (30) days following the Date of Termination, subject to
Executive’s execution of an effective Release, and will be paid on the first
payroll date of each month.

(iii) Employer will pay any other amounts earned, accrued and owing but not yet
paid under Section 2 above and any benefits accrued and due under any applicable
benefit plans and programs of Employer.

(iv) In order to receive payments under this subsection 6C, Executive must
execute and not revoke a release, in a form acceptable to Employer, of any and
all claims against Employer, the Companies and all related parties with respect
to all matters arising out of Executive’s employment, and the termination
thereof (other than claims for any entitlements under the terms of this
Agreement or under any plans or programs of Employer under which Executive has
accrued and is due a benefit) (the “Release”).

 

6



--------------------------------------------------------------------------------

(v) Executive’s rights in any Units with Restrictions shall immediately vest and
all Restrictions shall be null and void.

The payments provided pursuant to this Section 6C are intended to compensate
Executive for a Termination by Employer other than for Cause or for the actions
of Employer leading to a Termination by Executive for Good Reason, and shall be
the sole and exclusive remedy therefor. If Executive’s employment is terminated
by reason of Disability, any benefits received on account of Employer provided
disability insurance for the period on which this severance payment is based
shall offset the amount payable by Employer as severance pay.

7. Confidentiality. In connection with Executive’s services to Employer,
Employer agrees that it will provide access to certain proprietary and
confidential information of Employer and the Companies that is not generally
known to the public, including but not limited to, its services, personnel,
procedures and financial information. The promises of the Employer contained
herein are not intended to be contingent upon continues employment but are
intended by the parties to be fully enforceable at the time of the execution of
this Agreement. Executive acknowledges and agrees that Executive’s employment by
Employer creates a relationship of confidence and trust between the Executive
and Employer that extends to all confidential information that becomes known to
Executive. Executive agrees not to directly, indirectly or otherwise, disclose,
publish, make available to, or use for his own benefit or the benefit of any
person, firm, corporation or other entity for any reason or purpose whatsoever,
any proprietary or confidential information during the Contract Period and for a
period of two years thereafter other than in connection with performing
Executive’s services for Employer in accordance with this Agreement. Upon
termination of employment, Executive agrees not to retain or take with him any
confidential notes, records, documents or other proprietary or confidential
information about Employer, the Companies or any of their affiliates prepared or
obtained in the course of employment.

8. Representations.

A. Executive represents and warrants to Employer that he is not now subject to
any non-competition, restrictive covenant, or other restriction or agreement
that would prevent, limit or impair in any way his ability to perform all of his
obligations under this Agreement.

B. Executive agrees that he will disclose and provide a copy of the
confidentiality and non-competition provisions of this Agreement to any
prospective Employer and/or recruiter.

9. Reasonableness. Executive agrees that the restrictions imposed on Executive
in Section 7 of the Agreement are fair and reasonable and are reasonably
required for the protection of the interests of the Employer.

 

7



--------------------------------------------------------------------------------

10. Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for herein be reduced by
any compensation or any retirement benefit heretofore or hereafter earned by
Executive as the result of employment by any other person, firm or corporation.

11. Other Employer Policies. Executive understands and agrees that Executive is
subject to all other policies of the Employer not inconsistent with this
Agreement, including, but not limited to, policies pertaining to vacation
entitlement, sick leave, holiday pay, health care, and expense reimbursement.

12. Interpretation and Enforcement of this Agreement. This Agreement shall be
interpreted in accordance with the plain meaning of its terms and not strictly
for or against either party hereto. Employer expressly reserves the right to
enforce any and all provisions of the Agreement. In the event of a breach or
violation of this Agreement by Executive, Employer may pursue all appropriate
avenues of relief, including bringing legal action against Executive.

13. Notification and Waiver.

A. This Agreement is understood by Executive to be clear and fully enforceable
as written. Executive should not execute it if he or she believes otherwise.
However, if Executive later challenges the enforceability or clarity of any
provision of this Agreement, Executive agrees to notify Employer of this
challenge in writing at least fourteen (14) days before engaging in any
assignment or other competitive activity that could possibly be prohibited by
this Agreement. Both Executive and Employer agree to then meet and confer or
mediate for the purpose of resolving the dispute. If no resolution is arrived
at, then the parties will be free to pursue all of their legal rights and
remedies. If, however, Executive elects not to provide advance notice described
above and does not participate in good faith in the “meet and confer” process
described above, then Executive agrees that Executive’s failure to comply will
be considered a waiver of Executive’s right to challenge the enforceability
and/or clarity of the terms of this letter agreement and the restrictions in it.

B. Any notice required by this Agreement or given in connection with it, shall
be in writing and shall be given to the appropriate party by personal delivery
or by a nationally recognized overnight courier service, in each case, to the
then current address of the party receiving such notice.

14. Final Agreement. This Agreement terminates and supersedes all prior
understandings or agreements on the subject matter herein. This Agreement may
not be modified unless the change or modification or waiver is in writing and
signed by Executive and an officer of Employer.

 

8



--------------------------------------------------------------------------------

15. Right to Injunctive Relief. Executive acknowledges that Employer will suffer
irreparable injury, not readily susceptible to valuation in monetary damages, if
Executive breaches any of Executive’s obligations under Section 7 above.
Accordingly, Executive agrees that Employer will be entitled to injunctive
relief against any breach or prospective breach by Executive of Executive’s
obligations under Section 7 in any federal or state court of competent
jurisdiction where enforcement of this Agreement is sought. Executive hereby
submits to the jurisdiction of such courts for the purposes of any actions or a
proceeding instituted by Employer to obtain such injunctive relief, and agrees
that process may be served on Executive by registered mail, addressed to the
last address of Executive known to Employer, or in any other manner authorized
by law.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
conflict of law principles.

17. Jurisdiction. Executive, Employer and the Companies irrevocably submit to
the exclusive personal and subject matter jurisdiction of the United States
District Court for the Eastern District of Pennsylvania, or any Commonwealth of
Pennsylvania court in Philadelphia County in any such action, suit or proceeding
arising in connection with this Agreement or the relationship of the parties
hereto, and agree that any such action, suit or proceeding shall be brought only
in such court (and waives any objection based on forum non conveniens, personal
jurisdiction or any other objection to venue therein).

18. Interpretation of Agreement. The provisions of this Agreement shall not be
construed in favor of or against either party. In the event any provision of
this Agreement is determined by a court to be invalid or unenforceable, the
parties contemplate that the provisions may be modified by the court to make
them enforceable to the fullest extent allowed by law.

19. Headings. The headings in this Agreement are inserted for convenience only
and shall not be used to define, limit or describe the scope of the Agreement of
any of the obligations above.

20. No Assignment. Neither this Agreement nor any or interest in this Agreement
may be assigned by Executive without the prior express written approval of
Employer; which may be withheld by Employer at Employer’s sole and absolute
discretion.

21. Severability. If any, provision of the Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, then this Agreement,
including all of the remaining terms, will remain in full force and effect as if
such invalid or unenforceable term had never been included.

22. Waiver of Jury Trial. The parties hereby knowingly, voluntarily and
intentionally waive the right any of them may have to a trial by jury in respect
of any litigation based hereon or arising out of, under or in connection with
this Agreement, or any course of conduct, course of dealing, statements (whether
verbal or written) or actions of any party in connection with Executive’s
employment with Employer. This provision is a material inducement for the
parties’ acceptance of this Agreement.

 

9



--------------------------------------------------------------------------------

23. Continuing Effect. Executive’s obligations and commitments under this
Agreement, other than his obligation to perform duties under Section 1,
including specifically without limitation otherwise the promises and commitments
of Sections 7, 15, 16 and 17, shall continue after Executive’s departure from
Employer, regardless of Executive’s termination from Employer for any reason or
any breach of any other obligation or agreement, if any, of Employer to
Executive.

24. Waiver of Breach. The waiver by Employer of a breach of any provision of
this Agreement by Executive shall not operate or be construed as a waiver of any
subsequent breach by Executive.

25. Agreement is knowing and voluntary. Executive has carefully reviewed this
Agreement to assure his complete understanding of the Agreement’s full effect.
Executive has actively engaged in negotiations concerning the terms and
conditions of the Agreement. Executive has been represented by counsel of his
choice in negotiating and reviewing the Agreement and has been given the
opportunity by Employer to engage in this review independently, in consultation
with his attorney, and to discuss the Agreement with his family. Executive’s
signing of this Agreement is knowing and voluntary.

26. Section 409A.

A. This Agreement is intended to comply with section 409A of the Code and its
corresponding regulations, or an exemption, and payments may only be made under
this Agreement upon an event and in a manner permitted by section 409A, to the
extent applicable. Any payments that qualify for the “short-term deferral”
exception or another exception under section 409A shall be paid under the
applicable exception. Notwithstanding anything in this Agreement to the
contrary, if required by section 409A, if the Executive is considered a
“specified employee” for purposes of section 409A and if payment of any amounts
under this Agreement is required to be delayed for a period of six months after
separation from service pursuant to section 490A, payment of such amounts shall
be delayed as required by section 409A, and the accumulated amounts shall be
paid in a lump sum payment within ten days after the end of the six-month
period. If the Executive dies during the postponement period prior to the
payment of benefits, the amounts withheld on account of section 409A shall be
paid to the personal representative of the Executive’s estate within 60 days
after the date of the Executive’s death.

B. All payments to be made upon a termination of employment under this Agreement
may only be made upon a “separation from service” under section 409A. For
purposes of section 409A of the Code, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments. In no event may the Executive, directly or indirectly,
designate the calendar year of a payment. All reimbursements and in-kind
benefits provided under the Agreement shall be made or provided in accordance
with the requirements of section 409A, including, where applicable, the
requirement that (i) any reimbursement

 

10



--------------------------------------------------------------------------------

is for expenses incurred during the period of time specified in this Agreement,
(ii) the amount of expenses eligible for reimbursement, or in kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in kind benefits to be provided, in any other calendar year,
(iii) the reimbursement of an eligible expense will be made no later than the
last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in kind benefits is not subject
to liquidation or exchange for another benefit.

27. Effective Date. This Agreement shall not be final nor take effect until it
is first signed by Executive and dated and then executed by Employer.

{Signatures on Following Page}

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employer and Executive have executed this Agreement on the
date and year written below:

 

EMPLOYER: ATLAS AMERICA, INC. By:     EXECUTIVE:   Matthew A. Jones



--------------------------------------------------------------------------------

Schedule 3.C

to

Employment Agreement of Matthew A. Jones

 

     Phantom Units    Options      Vested    Unvested    Vested    Unvested

Atlas America, Inc.

         232,500    157,500

Atlas Energy Resources, LLC

      20,000       50,000

Atlas Pipeline Partners, L.P.

   17,500    2,500      

Atlas Pipeline Holdings, L.P.

      20,000       100,000